United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hauppauge, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1402
Issued: February 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION

On May 28, 2013 appellant, through counsel, filed a timely appeal from the May 7,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish an injury in the
performance of duty on September 10, 2011.
FACTUAL HISTORY
On September 10, 2011 appellant, then a 39-year-old letter carrier, filed a traumatic
injury claim alleging that on that date, while in the performance of duty, she was crossing

1

5 U.S.C. § 8101 et seq.

Merrick Boulevard and “felt a pain in my left knee when I stepped upon the curb.” She stopped
work on September 10, 2011.
In a letter dated September 16, 2011, Elizabeth Chan, a human resource management
specialist with the employing establishment, controverted the claim. She indicated that appellant
noted that the incident happened at approximately 12:00 p.m. However, appellant waited until
“15:96 to report the incident. At 15.94, [she] was noted filling out the accident report.”
Photographs of the curb accompanied appellant’s letter.
OWCP received a September 12, 2011 attending physician’s report, from a provider with
an illegible signature to whom appellant was referred by the employing establishment. The
description of injury indicated that appellant was crossing the street and felt a pain in her left
knee when she stepped up onto the curb. The medical provider diagnosed internal derangement
and indicated that appellant had a prior history of surgery to the left knee. The provider checked
a box “yes” to indicate that the condition was caused or aggravated by work activity.
In a September 16, 2011 report, Dr. Michael C. Schwartz, a Board-certified orthopedic
surgeon, noted that six days earlier appellant stepped off a curb at work and felt a pulling
sensation. He advised that she had swelling and stiffness, fairly severe pain and, if she attempted
to walk on it, she could not straighten her leg. Dr. Schwartz noted that appellant had a prior left
knee surgery approximately 15 to 18 years earlier. However, appellant indicated that she had no
recent history of left knee problems. Dr. Schwartz examined appellant and noted findings which
included that she lacked 15 degrees of terminal extension and flexed to 85 degrees with pain. He
also noted tenderness along the medial joint line and mild-to-moderate effusion. Dr. Schwartz
diagnosed acute left knee pain, stiffness and locking. He advised that, as appellant was pregnant,
he would hold off on a magnetic resonance imaging (MRI) scan. OWCP also received a nurses’
note.
By letter dated October 4, 2011, OWCP advised appellant that additional factual and
medical evidence was needed. It explained that a physician’s opinion was crucial to her claim
and allotted appellant 30 days within which to submit the requested information.
In an October 11, 2011 response, appellant explained that she did not report her injury
right away, as she tried to complete her route. She noted that she immediately felt pain and tried
to rest in her truck. Appellant denied any injuries prior to the incident and advised that she was
not having any pain in her knee prior to the point that she felt the pull. She also provided further
medical evidence in the form of an October 14, 2011 left knee MRI scan from Dr. Kathleen
Finzel, a Board-certified diagnostic radiologist, which revealed intact menisci, moderate
chondral wear in the medial and lateral patellar facets and lateral trochlea.
In an October 18, 2011 report, Dr. Schwartz noted that appellant complained of exquisite
pain in her left knee, after she stepped off a curb and felt a pulling sensation in her left knee. He
advised that, since then, she had considerable pain and had not worked. Dr. Schwartz examined
appellant’s left knee and determined that there was no evidence of any swelling or erythema. He
indicated that the patella tracked well in the trochlear groove. Dr. Schwartz advised: appellant
lacked 10 to 15 degrees of terminal extension; flexed to 85 degrees with pain; had 5/5 motor
strength with knee flexion and extension; no atrophy; intact sensation about the knee and no
varus or valgus instability. Furthermore, the Lachman’s test was negative with a negative
2

posterior drawer. There was tenderness along the medial joint line, lateral joint line and medial
and lateral retinaculum with mild to moderate effusion present. Dr. Schwartz indicated that the
MRI scan revealed evidence of chondromalacia noted in medial and lateral facets of the patella,
as well as within the trochlea, but no meniscal tear. He diagnosed left knee chondromalacia
patella, status post left knee sprain. In a disability certificate also dated October 18, 2011,
Dr. Schwartz diagnosed left knee sprain with chondromalacia of the patella and prescribed
physical therapy. On November 1, 2011 OWCP received a copy of his September 16, 2011
limited-duty report, in which he advised that appellant could not resume a limited-duty position.
In reports dated November 2, 2011, Dr. Schwartz repeated the history of injury and his
examination results. He diagnosed left knee chondromalacia of the patella, status post knee
sprain. Dr. Schwartz opined that “I do feel that the pain in her knee is a result of her workrelated injury on September 10, 2011.”
In a November 17, 2011 decision, OWCP denied the claim finding that the medical
evidence was insufficient to establish that the work incident caused an injury.
Appellant requested reconsideration and submitted additional evidence.
In a
November 22, 2011 report, Dr. Schwartz explained that appellant continued to experience
“exquisite” pain in her left knee and reiterated that appellant was “injured at work.” He advised
that prior to the incident her left knee was feeling fine. Dr. Schwartz explained that appellant
had prior arthroscopic surgery about 15 years earlier and recovered fully with no pain prior to the
injury on September 10, 2011. He explained his findings in relation to the MRI scan results and
the specific work incident of stepping up on a curb. Dr. Schwartz advised that appellant stepped
on a curb and as a result experienced a sharp pain in her knee. He opined that she sprained her
knee when she stepped on the curb. Dr. Schwartz indicated that the sprained knee already had
some chondromalacia within it based upon the MRI scan. He indicated that this led to an acute
exacerbation of a preexisting condition, notably the chondromalacia of the patella and persistent
pain. Dr. Schwartz diagnosed left knee pain, status post sprain and recommended therapy. In a
December 16, 2011 disability certificate, he advised that appellant was unable to lift, carry, push,
pull, climb, stand or walk for long periods. Dr. Schwartz advised that appellant was unable to
return to work until further notice. He also completed disability certificates dated November 22
and December 21, 2011, a limited-duty assignment form and indicated that appellant could not
perform any duties. Dr. Schwartz continued to treat appellant and submit reports.
A December 22, 2011 MRI scan read by Dr. Finzel, revealed intact menisci and very
minimal chondromalacia present.
In a February 6, 2012 report, Dr. Schwartz recommended left knee arthroscopy, removal
of loose bodies, chondroplasty and possible partial meniscectomy. OWCP received copies of
previously received reports.
By decision dated March 8, 2012, OWCP denied modification of its prior decision.
In a February 22, 2013 report, Dr. Schwartz noted that, on September 10, 2011, appellant
suffered a work-related injury while delivering mail. He advised that she stepped on a curb and
felt a sharp pain in her left knee. Dr. Schwartz indicated that he first saw appellant on
September 16, 2011 with complaints of severe pain in her left knee. He stated that appellant was
unable to ambulate and unable to straighten her knee. Appellant denied any recent problems
3

with her left knee. Dr. Schwartz noted that appellant worked as a letter carrier and had not been
back to work since the injury. He explained that an October 18, 2011 MRI scan was performed
which revealed chondromalacia of the patella. Dr. Schwartz noted that he continued treating
appellant on a regular basis as she continued to have persistent pain. He explained that in
April 2012, appellant suffered from loose bodies with a possible chondral flap and recommended
arthroscopic surgery, which was performed on May 7, 2012. Dr. Schwartz explained that
appellant tolerated the procedure and was diligent in attending physical therapy after the surgery.
Appellant continued with complaints of persistent left knee pain which interfered with her ability
to use stairs and ambulate. Dr. Schwartz noted that appellant returned on January 23, 2013 and
related that she was “improving somewhat” but she continued to have pain in her knee with
stiffness and swelling. He indicated that appellant continued with therapy on a regular basis.
Dr. Schwartz opined that appellant suffered a work-related injury on September 10, 2011 while
delivering mail when she stepped on a curb and felt a sharp pain in her left knee. He opined that,
as a result of this injury, she developed loose fragments of cartilage within her knee and as a
result, developed synovitis, which necessitated a left knee arthroscopy on May 17, 2012.
Dr. Schwartz indicated that she continued to recover from the injury. He opined that her left
knee chondromalacia, synovitis and her current left knee pain were causally related to her workrelated injury on September 10, 2011. Dr. Schwartz advised that, due to the injury sustained and
her current symptoms, she was unable to work as a mail carrier. He indicated that appellant was
temporarily totally disabled and continued with physical therapy. OWCP also received copies of
previously received reports.
In a letter dated February 27, 2013, appellant’s representative requested reconsideration.
He argued that appellant had established the factual component of her claim and that the medical
evidence supported causal relationship.
By decision dated May 7, 2013, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA2 and that an injury was sustained in the performance of duty.3 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.5 Second, the
2

Joe D. Cameron, 41 ECAB 153 (1989).

3

James E. Chadden, Sr., 40 ECAB 312 (1988).

4

Delores C. Ellyett, 41 ECAB 992 (1990).

5

John J. Carlone, 41 ECAB 354 (1989).

4

employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
ANALYSIS
Appellant alleged that on September 10, 2011 she was crossing the street while working
and “felt a pain in my left knee when I stepped upon the curb.” There is no dispute that appellant
was crossing the street and felt a pain in her left knee when she stepped upon the curb. OWCP
found that the first component of fact of injury, the claimed incident, occurred as alleged.
The Board also notes that the medical reports from Dr. Schwartz support that appellant
stepped on a curb and sustained a sprain to her left knee. In his October 18, 2011 report,
Dr. Schwartz examined appellant, provided findings, which included range of motion and the
MRI scan findings which revealed evidence of chondromalacia in the medial and lateral facets of
the patella, as well as within the trochlea and no meniscal tear. He diagnosed left knee
chondromalacia patella, status post left knee sprain. In his November 2, 2011 report,
Dr. Schwartz repeated the history of injury and his examination results and diagnosed left knee
chondromalacia of the patella, status post knee sprain. He explained his opinion and indicated
that the pain in her knee was a result of her work-related injury on September 10, 2011.” In his
November 22, 2011 report, Dr. Schwartz explained that appellant continued to experience
“exquisite” pain in her left knee and reiterated that appellant was “injured at work.” He
explained his findings in relation to the MRI scan results and the specific work incident of
stepping up on a curb. Dr. Schwartz indicated that appellant stepped on a curb and as a result
experienced a sharp pain in her knee, which he advised was a sprain of the knee from stepping
on the curb and noted that the sprained knee already had some chondromalacia within it based
upon the MRI scan. The Board finds that appellant has established that she sustained a left knee
sprain on September 10, 2011 in the performance of duty.
However, regarding an aggravation of the preexisting knee condition, the Board finds that
Dr. Schwartz’ reports are not sufficiently rationalized, as they do not clearly explain the
mechanism of injury of how the September 10, 2011 employment incident caused an aggravation
of her preexisting knee condition. While he indicated that this led to an acute exacerbation of a
preexisting condition, notably the chondromalacia of the patella and persistent pain, he did not
explain how it exacerbated the preexisting condition. Additionally, Dr. Schwartz determined
that appellant had left knee pain, status post sprain and did not offer any other diagnosis.
The Board finds that, while the medical reports are not sufficient to meet appellant’s
burden of proof to establish her claim with regard to an aggravation of her preexisting knee
6

Id.

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

5

condition, they raise a substantial inference between appellant’s claimed condition and the
employment injury of September 10, 2011, and are sufficient to require OWCP to further
develop the medical evidence and the case record.8 Furthermore, there is no opposing medical
evidence in the record.
Therefore, the case must be remanded to OWCP for further development of the medical
evidence, including composition of a statement of accepted facts and referral to an appropriate
medical specialist for a rationalized opinion as to whether the September 10, 2011 work injury
caused or aggravated her preexisting knee injury. OWCP should further determine the extent of
any disability due to the established September 10, 2011 left knee sprain. Following this and
such other development as it deems necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that appellant established that she sustained a left knee sprain at work on
September 10, 2011. The case is not in posture for decision with regard to whether the
September 10, 2011 injury aggravated any preexisting left knee condition.
ORDER
IT IS HEREBY ORDERED THAT the May 7, 2013 decision of the Office of Workers’
Compensation Programs is modified and remanded for further action consistent with this
decision.
Issued: February 7, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board
8

Richard E. Simpson, 55 ECAB 490, 500 (2004); John J. Carlone, supra note 5.

6

